Motions dismissed as inappropriate. The questions as to whether this proceeding commenced pursuant to the Code of Criminal Procedure is civil or criminal in nature, and, if criminal, as to whether a further appeal is validly restricted by the Code of Criminal Procedure (§ 517-a, subd. 7) are reserved for presentation of arguments on the appeal herein. If appellants are so advised, they may proceed to appeal both as of right on constitutional grounds and by applying for a certificate pursuant to section 520 of the Code of Criminal Procedure. Case set down for argument at the session of this court commencing on November 24, 1969.